Title: To Thomas Jefferson from Charles Willson Peale, 4 August 1806
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Museum July i. e. Aug. 4th. 1806.
                        
                        I presented to the Philosophical Society at their last setting, the drawing of the Antilope with a short
                            description of it, “done from a specimen in my Museum, which was sent from the interior of Louisana by Captn. Lewis, and
                            presented to the Museum by the President in Octr. 1805” A member demanded of me, what name I gave it? to which, after a
                            few moments reflection, I replyed The forked Horned Antilope. but Sir that is not a scientific
                            name. It is not a Lattin Name but one most descriptive of the Animal, since we knew of no Antilope besides having forked
                            Horns. this was admitted as true. As men pretending to a knowledge must be humoured with the high sounding names made from the dead Languages, I most humbly request of you my dear
                            Sir, to give me a Name for this American Antilope, perhaps the Indian Name, if it could be had would be a proper one.
                            however I leave it to your superior judgement, and shall only say that whatever you think proper to give it, will be
                            placed in print on the Animal in the Museum, and given to the Society, as of your choise or not as you may please to
                            direct. I shall be glad to hear that you have got the machinery to moove the Inkpots to your small Polygraph without much
                            difficulty, and to satisfaction. I have heard of a proposal by Mr. Joel Barlow, to form a National Institute at
                            Washington, I have not seen the Pamphlet, and therefore dont know whether my Museum might not be imbraced amongst the
                            first of its establishments—at my time of Life I cannot help feeling some Anxiety to know the fate of my Labours. Every
                            thing I do is with a view to a permanency. yet at my death there is
                            a danger of it being divided or lost to my Country. accept the respects of
                        
                            C W Peale.
                            
                        
                    